Citation Nr: 0300776	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  98-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
March 1978, from March 1981 to March 1985, and from 
January 1988 to August 1990.  Additionally, the evidence 
of record indicates that the veteran had other periods of 
unverified service.

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a February 1998 rating decision 
of the Department of Veterans Appeals (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The veteran provided testimony at a personal hearing 
before the undersigned Board Member in February 1999.  A 
transcript of the hearing testimony has been associated 
with the claims file.

The case was previously before the Board in June 1999, 
when it was remanded for additional development.  The 
requested development having been completed, the case is 
again before the Board for appellate adjudication.


FINDINGS OF FACT

1. VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.

2. The record does not establish that the veteran 
experiences any more than one prostrating headache every 
two months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the veteran was notified of the 
information necessary to substantiate his claim by means 
of the discussions in the February 1998 rating decision; 
July 1998 statement of the case; June 1999 Board remand; 
July 2002 supplemental statement of the case; and March 
2001 letter from the RO.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d)).  Here, the RO 
obtained the veteran's available VA medical records and 
provided the veteran with two VA examinations.  Further, 
the veteran has been afforded a personal hearing before 
the undersigned member of the Board.  As such, the VA's 
duties under the VCAA have been satisfied.

Factual Background.  At the time of a November 1997 VA 
examination, the veteran complained of having headaches 
generally three times per month, lasting up to three days.  
He indicated that the pain was located on the right side 
of his head, mainly in the temporal area behind the right 
eye.  He described the headaches as sharp and throbbing, 
and relieved somewhat by Tegretol and Fiorinal.  He stated 
that when he had a headache, he became light-sensitive and 
nauseated.  The veteran indicated that he was unable to 
get out of bed or a dark room for approximately six or 
seven days when he had a headache.  A neurological 
examination was within normal limits.  Diagnosis was of 
migraine headaches.

VA treatment reports from the Winston-Salem VAMC, dated 
from June 1997 to December 2000, reflect considerable use 
of pain medication, but not for the treatment of 
headaches.  The fact that the veteran has a history of 
migraine headaches was noted on several occasions, 
however.  VA treatment reports from the Salisbury VAMC, 
dated from September 1998 to February 1999, are negative 
for treatment specific to headaches.

At the time of his February 1999 personal hearing, the 
veteran testified that he experienced headaches sometimes 
three to four times per month, lasting anywhere from two 
to four days at a time.  He stated that, "Depending on the 
month, I have had them every day."  His symptoms included 
a tightness in the back right part of his neck, blurry 
vision, nausea, and light sensitivity.  The veteran 
indicated that his headaches started at the base of the 
right side of his neck, and came around to the top of his 
temple to his right eye.  The headaches caused a "pulling" 
or "burning" sensation.  When he had headaches, he was 
unable to work or drive.  He described his pain as a "10" 
on a scale of "1 to 10."

A July 2002 VA examination reflects that the veteran 
reported one "really bad" headache once a year, requiring 
a medication injection.  Otherwise, headaches occurred 
daily and lasted two to three hours.  They started in the 
right occipital area and radiated to the brow.  The 
veteran described them as "burning" and "throbbing."  The 
veteran's headaches were aggravated by anxiety and 
relieved with medication.  He indicated that he had an 
aura sometimes of blurred vision and nausea and vomiting.  
A neurological evaluation was within normal limits.  The 
examiner diagnosed the veteran with combination 
tension/migraine headaches.

Legal Criteria.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Migraine headaches are evaluated under 38 C.F.R. § 4.124, 
Diagnostic Code 8100.  This diagnostic code provides for 
the assignment of a 50 percent rating with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  With characteristic 
prostrating attacks occurring on average once a month over 
the last several months, a 30 percent rating is warranted.  
With characteristic prostrating attacks averaging one in 
two months over the last several months, a 10 percent 
rating is warranted, and with less frequent attacks a 
noncompensable rating is assigned.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Analysis.  The veteran asserts that his migraine headaches 
occur on a daily basis.  However, the objective medical 
evidence of record does not reflect that the veteran 
receives regular treatment for headaches; rather, his 
headaches are mentioned only sporadically in VA treatment 
records, mostly in 1997.  Although the veteran described 
the nature of his headaches as severe at the time of a 
November 1997 VA examination and a July 2002 VA 
examination, neurological examinations were within normal 
limits on both occasions.  Although the examining 
physicians did report the veteran's medical history with 
respect to his headaches, medical reports which transcribe 
the appellant's contentions without enhancement cannot be 
considered probative medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).

Although the Board is sympathetic to the veteran's 
assertions that he suffers from daily migraine headaches, 
in this case the record, including the treatment reports, 
does not substantiate the presence of frequent prostrating 
migraine headaches.  Specifically, there is no objective 
medical evidence that the veteran suffers from prostrating 
attacks on a monthly basis or more frequently, as required 
for a higher rating under Diagnostic Code 8100.  As such, 
an evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 8100.

The Board has considered the applicability of the benefit 
of the doubt doctrine.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine 
is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
migraine headaches is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

